Citation Nr: 0828413	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  07-11 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder.

2.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1962 to May 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In his substantive appeal, received in April 2007, the 
veteran claimed service-connection for residuals of a back 
injury.  This issue has not been developed for appellate 
review, and is, therefore, referred to the RO for appropriate 
disposition.


FINDING OF FACT

1.  The medical evidence of record does not show a current 
diagnosis of post-traumatic stress disorder (PTSD) or an 
acquired psychiatric disorder.

2.  The veteran's current hypertension was not manifested 
until many years after service and is not related to active 
duty service or any incident therein.


CONCLUSION OF LAW

1.  PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. §§ 
101(24), 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

3.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's letter, dated in November 2004, advised the veteran of 
the foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, there is no prejudice in issuing a 
final decision because the preponderance of the evidence is 
against the veteran's claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, 
including the opportunity to present pertinent evidence.  
Thus, the Board finds that the content requirements of the 
notice VA is to provide have been met.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the veteran's 
service medical records and his identified VA and private 
treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
As for the appellant's claim for service connection for a 
psychiatric disorder, to include PTSD, there exists no 
evidence of record substantiating a current diagnosis of 
such, and, therefore, no medical examination is required.  As 
for the appellant's hypertension claim, the first diagnosis 
of hypertension arises decades after the veteran's service, 
and there is no competent evidence suggesting a link between 
the veteran's current condition and his military service many 
years ago.  Therefore, no medical examination is required as 
to this issue.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  


Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 C.F.R. § 3.303.  Service connection for 
certain chronic diseases, including psychoses and 
hypertension, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  

Following a review of the evidence of record, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence demonstrates that the veteran 
does not have PTSD.  This conclusion is supported by the lack 
of any post-service treatment records showing a diagnosis of 
PTSD.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent credible 
evidence reflecting the current presence of the claimed 
disability, a basis upon which to establish service 
connection for PTSD has not been presented and the appeal is 
denied.  

To the extent that the veteran believes that he has PTSD, the 
Board notes that as a layman, his statements are not 
competent medical evidence on the diagnosis of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Acquired Psychiatric Disorder

Based upon a review of the veteran's claim folder, the Board 
finds that the preponderance of the evidence demonstrates 
that the veteran does not have a current acquired psychiatric 
disorder.  Specifically, there are no post-service treatment 
records showing a diagnosis of an acquired psychiatric 
disorder.  Moreover, lay assertions of medical diagnosis, 
including those made by the veteran herein, cannot constitute 
evidence upon which to grant the claim for service 
connection.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

As the preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



C.  Hypertension

The veteran asserts on appeal that he is entitled to service 
connection for hypertension.  Specifically, he contends that 
he incurred this condition during his military service.

The veteran served on active duty from December 1962 to May 
1964.   A review of the veteran's entrance examination, 
performed in December 1962, noted that the veteran's heart 
and vascular system were normal, and listed the veteran's 
blood pressure as 110/60.  The veteran's service medical 
records revealed no treatment for or complaints of 
hypertension.  The veteran's separation examination, dated in 
June 1964, noted that his heart and vascular system were 
normal, and listed his blood pressure as 132/72.

A review of the veteran's service records revealed no 
indication that he engaged in combat.  Moreover, the veteran 
has not alleged that his current hypertension is a combat-
related injury.  See 38 U.S.C.A. § 1154 (West 2002).  

Thus, after a careful longitudinal review of the record with 
respect to the veteran's claimed hypertension, the Board 
finds that the record is without sufficient objective 
evidence supportive of a finding that his hypertension became 
manifest or otherwise originated during his period of service 
or within the first post service year.

Following the veteran's discharge from the service, there are 
no medical treatment records pertaining to hypertension until 
decades after separation from service.  Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
Although the veteran noted that he had been diagnosed with 
and treated for hypertension three of fours years earlier, 
the first diagnosis of this condition is not shown until 
August 2004, over forty years after the veteran's discharge 
from the service.

The Board notes that the veteran has alleged in statements on 
appeal that his hypertension problems originated in or were 
aggravated during his period of service.  However, the 
veteran's statements and testimony, as a lay person, are not 
competent evidence to assert that the symptoms he experienced 
in service were hypertension, nor that a relationship exists 
between his military service and such disorder.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In summary, the Board notes that the record is devoid of 
sufficiently competent evidence establishing that the 
veteran's hypertension became manifest or otherwise 
originated during the veteran's period of service or within 
one year of service separation.  The probative medical 
evidence fails to establish any relationship or nexus between 
such a disorder and the veteran's period of service.  
Therefore, the Board concludes that hypertension was not 
incurred in or aggravated by service, and the claim for 
service connection must be denied.


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.

Service connection for hypertension is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


